Citation Nr: 0922530	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-03 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to an initial evaluation for an acquired 
psychiatric disability, in excess of 10 percent, for the 
period from August 5, 1966 to August 15, 1967.

3.  Entitlement to an initial evaluation for an acquired 
psychiatric disability, in excess of 50 percent beginning, 
November 1, 1967.


REPRESENTATION

Veteran represented by:	Mark A. Lippman, Attorney at 
law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO, in part, and 
based on a stipulated agreement between VA and the Veteran, 
awarded service connection for schizophrenic reaction with 
depressive features; an initial 10 percent evaluation was 
assigned, effective August 5, 1966--the date following the 
Veteran's separation from active military service.  The RO 
also assigned a 100 percent rating to the service-connected 
acquired psychiatric disability from August 16, to October 
31, 1967, pursuant to the provisions of 38 C.F.R. § 4.30 
(2008).  A 10 percent rating was continued from November 1, 
1967.  A 30 percent rating was assigned, effective October 
29, 1996.  The Veteran timely appealed the RO's July 2003 
determination to the Board, and this appeal ensued. 

By an April 2005 rating action, the RO assigned a 50 percent 
rating to the service-connected psychiatric disability, 
effective November 1, 1967.  As the Veteran has indicated 
that he is not satisfied with the 50 percent rating, his 
claim for an initial evaluation in excess of 50 percent for 
an acquired psychiatric disability for the period from 
November 1, 1967 to the present, is, therefore, still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

As the Veteran was in receipt of a 100 percent initial 
evaluation for his service-connected acquired psychiatric 
disability from August 16, to October 31, 1967, no higher 
evaluation is available for that time period.  Thus, the 
Board will therefore restrict its analysis in the decision 
below to entitlement to initial schedular evaluations, as 
reflected on the title page, outside of the convalescent 
period 
(i.e., August 16, to October 31, 1967).

In May 2009, the Board received copies of the Veteran's 
service personnel records, which were not previously 
considered by the RO.  As these records primarily show the 
dates of units to which the Veteran was assigned during his 
period of military service and contain personal identifying 
information, as opposed to medical evidence concerning the 
severity of the service-connected psychiatric disorder, they 
are not pertinent to the initial rating issues discussed in 
the decision below.  Thus, a remand to the AOJ for initial 
review and consideration is not warranted.  38 C.F.R. 
§ 20.1304 (2008).  

FINDINGS OF FACT

1.  By an August 2007 rating action, the RO denied 
entitlement to TDIU; notice of this decision was mailed to 
the Veteran in a letter dated, August 8, 2007.

2.  The RO received the Veteran's notice of disagreement on 
August 20, 2007.

3.  In June 2008, the RO issued a statement of the case (SOC) 
addressing the issue of entitlement to TDIU.  By a letter, 
dated June 3, 2008, the RO advised the Veteran that in order 
to complete his appeal with respect to the issue of 
entitlement to TDIU, he was required to file a substantive 
appeal with the RO within 60 days from the date of the June 
3, 2008 letter, or within the remainder, if any, of the one-
year period from the date of letter notifying the Veteran of 
the action(s) that he had appealed, no later than August 8, 
2008.  

4.  There was no document received within the 60-day period 
from issuance of the June 2008 SOC or by August 8, 2008 that 
constitutes either a substantive appeal or a timely request 
for extension of time to file a substantive appeal with 
respect to the August 2007 rating decision.

5.  The Veteran did not respond to the Board's December 23, 
2008 letter, wherein he was given sixty (60 days) to submit 
evidence showing that he had filed a timely substantive 
appeal with respect to the August 2007 rating action.  The 
letter notified the Veteran that if he failed to respond, it 
was possible that his appeal with respect to the claim of 
entitlement to TDIU could be dismissed.  

6.  From August 5, 1966 to August 15, 1967, the Veteran's 
service-connected acquired psychiatric disability caused no 
more than mild social and industrial impairment, and was not 
productive of psychoneurotic symptoms resulting in reduction 
of initiative, flexibility, efficiency and reliability levels 
as to produce definite social and industrial impairment. 

7.  For the period from November 1, 1967 to the present, the 
Veteran's service-connected acquired psychiatric disability 
has caused no more than considerable social and industrial 
impairment; severe social and industrial impairment, suicidal 
ideation, obsessive rituals, speech impairment, spatial 
disorientation, or neglect of personal appearance or hygiene 
have not been demonstrated.  


CONCLUSIONS OF LAW

1.  The Veteran did not file a timely substantive appeal on 
the claim of entitlement to service connection for TDIU.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 
38 C.F.R. §§ 3.2600, 19.4, 20.101, 20.200, 20.202, 20.300, 
20.302(b) (2008).

2.  For the period from August 5, 1966 to August 15, 1967, 
the criteria for an initial evaluation in excess of 10 
percent for an acquired psychiatric disability were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.104, 4.132, Diagnostic Code 9205 (prior to 
November 7, 1996).

3.  For the period from November 1, 1967 to the present, the 
criteria for an initial evaluation in excess of 50 percent 
for an acquired psychiatric disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
4.132, Diagnostic Code 9205 (prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9205 (2008). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

The notice and duty to assist provisions of the VCAA do not 
apply as the law as mandated by statute is dispositive of the 
TDIU claim.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The VCAA essentially clarifies VA's duty to notify 
claimants of any information that is necessary to 
substantiate a claim for benefits and codifies VA's duty to 
assist.  Thus, because the facts of the TDIU claim are not in 
dispute and the claim involves pure statutory interpretation, 
the VCAA is inapplicable and need not be further discussed.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2006).

Regarding the Veteran's initial evaluation claims on appeal, 
upon receiving a complete or substantially complete 
application, VA must notify the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  In this regard, via a 
February 2005 letter to the Veteran, the RO specifically 
notified him of the substance of the VCAA including the types 
of evidence necessary to establish his initial evaluation 
claims and the division of responsibility between the Veteran 
and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter 
essentially satisfied the requirements of the VCAA by:  (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the Veteran about information and evidence VA would 
seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  The 
Board notes that the "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See, 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Here, notice as to the initial rating claims on appeal was 
not provided until after the July 2003 rating decision on 
appeal was issued.  The Veteran, however, was not prejudiced 
from this timing error because the RO readjudicated the 
claims in statement and supplemental statement of the cases 
issued throughout the duration of the appeal.  Thus, the 
Board finds that the essential fairness of the adjudication 
process was not affected by the VCAA timing error.  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In an August 2008 letter, the RO informed the 
Veteran of the Dingess elements.  

Because this case involves initial ratings, as opposed to an 
increased rating(s), the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) are not applicable.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  The duty to assist does include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary.  A 
retrospective medical opinion may be required to determine 
whether, and if so when, it can be concluded that the 
veteran's service-connected disabilities alone prevented a 
veteran from obtaining and maintaining substantially gainful 
employment.  See Chotta v. Peake, 22 Vet. App. 80 (2008) 
(duty to assist may include development of medical evidence 
through a retrospective medical evaluation where there is a 
lack of medical evidence for the time period being rated).  
However, the duty to provide one is not automatic.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). Rather, it 
applies only once the evidence has met the minimal threshold 
of indicating the existence of a medical question.  It does 
not require a "fishing expedition" to substantiate a 
completely unsupported claim.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992); see also 38 U.S.C.A. § 5103A(a)(2) 
("The Secretary is not required to provide assistance to a 
claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.").

In this case, the Board finds that there is sufficient 
evidence of record for the time periods being evaluated and 
that a retrospective medical opinion is unnecessary.  An 
additional medical examination or opinion is only required if 
the record does "not contain sufficient medical evidence . . 
. to make a decision on the claim."  38 U.S.C.A. § 
5103A(d)(2)(C); see Wilson v. Derwinksi, 2 Vet. App. 16, 21 
(1991) (remand necessary for additional medical examination 
where record before Board is inadequate); Green v Derwinski, 
1 Vet. App. 121, 124 (1991).  The evidence of record includes 
service treatment and personnel records, a December 2005 
opinion from a private psychiatrist, VA outpatient and 
examination reports, dating from July 1967 to September 2007, 
and Social Security Administration (SSA) records.  As such, 
the record contains sufficient medical evidence for the Board 
to make a determination.  See Hammer v. Nicholson, 21 Vet. 
App. 420 (2006). Indeed, any retrospective medical opinion 
would rely at least, in part, on those very same records.

The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the initial evaluation claims on appeal.  Thus, 
VA has complied with the duty to assist requirements of the 
VCAA with respect to the initial rating claims on appeal.  
Accordingly, the Board will address the merits of the claims.

II.  TDIU Claim

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction. 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 
(2008).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a substantive appeal are the 
last actions the Veteran needs to take to perfect an appeal."  
38 C.F.R. § 20.202.  The notice of disagreement and the 
substantive appeal must be filed with the office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After a notice of disagreement is filed, a statement of the 
case is to be prepared, unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1). Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the statement of the case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

It has been held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an Veteran fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction. 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed. 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  An application 
for review on appeal shall not be entertained unless it is in 
conformity with this Chapter [Chapter 71].  38 U.S.C.A. § 
7108.

In this case, by an August 2007 rating action, the RO denied 
entitlement to TDIU.  The RO notified the Veteran of this 
decision and of his appellate rights by letter dated August 
8, 2007.  Therefore, the one-year appeal period expired on 
August 8, 2008, one year after "the date of mailing of the 
notice of the result of the initial review or determination."  
38 U.S.C.A. § 7105(b)(1).

A timely notice of disagreement from the Veteran was received 
on August 20, 2007.  In June 2008, the RO issued an SOC on 
the issue of entitlement to TDIU.  By a letter, dated June 3, 
2008, an SOC was mailed to the Veteran at his most recent 
address of record.  He was notified that he was required to 
file a substantive appeal to complete his appeal, and a VA 
Form 9 was provided for that purpose.  He was advised that in 
order to perfect his appeal, he should respond within 60 days 
from the date of the letter or within the remainder of the 
one year appeal period.

The appeal period following the mailing of the statement of 
the case expired on August 3, 2008.  38 U.S.C.A. § 
7105(d)(3), 38 C.F.R. § 20.302(b).  There was no document 
received within the 60-day period from issuance of the June 
2008 SOC or by August 8, 2008 that constitutes either a 
substantive appeal or a timely request for extension of time 
to file a substantive appeal with respect to the August 2007 
rating decision.

In addition, the Veteran did not respond to the Board's 
December 23, 2008 letter, wherein he was given sixty (60 
days) to submit evidence showing that he had filed a timely 
Substantive Appeal with respect to the August 2007 rating 
action.  The letter notified the Veteran that if he failed to 
respond, it was possible that his appeal with respect to his 
claim of entitlement to TDIU could be dismissed.  

The record clearly shows that a substantive appeal with the 
August 2007 rating decision was not timely filed by the 
Veteran or his attorney.  Without a timely perfected appeal, 
the Board is without jurisdiction to consider the underlying 
claim of entitlement to TDIU, and the appeal must be 
dismissed.


III.  Initial Evaluation Claims

The Veteran maintains that since his discharge from service 
in 1966, he has been totally disabled due to his psychiatric 
disorder and, thus, should have been evaluated at the 100 
percent rate since that time.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7.

Effective November 7, 1996, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders.  
See 61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. 
§ 4.130].

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
The Federal Circuit subsequently overruled Karnas to the 
extent that it indicated retroactive application of a new law 
or regulation might be appropriate in the absence of language 
in the law or regulation requiring such application.  See 
Kuzma v. Principi, 341 F.3d 1327, 1328-29 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with United 
States Supreme Court and Federal Circuit precedent "insofar 
as it requires VA to apply the version of a statute or 
regulation most favorable to a claimant when a statutory or 
regulatory change is silent as to application." However, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the Veteran. In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000; DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

When VA adopted the revised rating schedule and published it 
in the Federal Register, the publication clearly stated an 
effective date of November 7, 1996, and because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that VA intended to apply those regulations only as of the 
effective date.  See 61 Fed. Reg. 52695-52702 (1996). 
Accordingly, for the period prior to November 6, 1996, only 
the previously applicable rating criteria may be considered 
in determining the severity of the Veteran's psychiatric 
disorder.

Under the previously applicable rating criteria, the 
evaluation for the Veteran's service-connected acquired 
psychiatric disability was based on the degree of impairment 
of his social and industrial adaptability.  38 C.F.R. §§ 
4.129, 4.132 (1996).

Under the former criteria:

A 10 percent rating was assigned where the evidence was 
less than the criteria for the 30 percent, with 
emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
Id. 

A 30 percent disability rating was assigned when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people, the psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, and efficiency and 
reliability levels as to produce definite industrial 
impairment.  

A 50 percent rating was assigned when there was 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with 
people, and when, by reason of psychoneurotic symptoms, 
the reliability, efficiency, and flexibility levels were 
so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation was assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the 
ability to obtain or retain employment. 

A 100 percent rating was assigned when there were 
totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree." It represents a 
degree of social and industrial inadaptability that is "more 
that moderate but less than rather large."  59 Fed. Reg. 4752 
(1994), VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  See, 
38 U.S.C.A. § 7104(c) (West 2002).

VA revised the rating criteria for evaluating psychoneurotic 
disorders effective November 7, 1996.  38 C.F.R. § 4.130, 
Diagnostic Code 9205 (1996).  The revised rating criteria, in 
pertinent part, are as follows:

50 percent:  Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.  Id. 

100 percent:  Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation, or own 
name.  Id.

For the period from August 5, 1966 to August 15, 1967, the 
Board finds that an initial evaluation in excess of 10 
percent is not warranted under the previously applicable 
rating criteria.  Service treatment records reflect that in 
January 1966, he was noted to be "very nervous," and he 
complained of an inability to remain awake. During his pre-
separation physical examination, the Veteran was noted to 
have depression, which was "quite severe," and he 
complained of feeling "very nervous."  On a Report of 
Medical History, the Veteran provided a history of having 
been treated for "nerve trouble" in September 1962 and 
October 1965. In July 1966, he was diagnosed with having an 
inadequate personality. 

VA evaluated the Veteran in July 1967.  While the Veteran 
expressed feelings of inadequacy, the examiner described the 
Veteran as being "relevant," coherent and well oriented.  
Further, while the Veteran indicated that he was unemployed, 
he also reported that he left his construction job because he 
"could not like the work" - albeit with his observation 
that he perceived that he was "picked" on and constantly 
"pushed" by the foreman.  

As to social impairment, while the examiner observed that the 
Veteran stated that he was "preoccupied with sex," he also 
noted that the Veteran expressed disappointment when "pretty 
girls [did] not respond to his advances."  He denied having 
any hallucinations.  While he was depressed, the Veteran 
denied having any homicidal ideation, although he had 
admitted to having suicidal thoughts but did not contemplate 
such action.  The examiner noted that he became easily upset 
and frustrated "with any stress."  His insight and judgment 
were noted to have been somewhat impaired.  The Veteran was 
diagnosed with schizophrenia, paranoid type with depressive 
features and an emotionally unstable personality disorder.  

To the extent that it illustrates the Veteran's disability 
for the period roughly approximate with the period in 
question, the record of the Veteran's VA hospitalization for 
a period between August to September 1967 is also relevant.  
It shows that the Veteran was treated for a chronic 
undifferentiated schizophrenic reaction in partial remission. 
However, it illustrates that while the Veteran was 
psychiatrically impaired, the disability had a mild effect on 
social and occupational functioning.

It was noted that after he had been discharged from active 
duty, the Veteran reestablished residence with his parents, 
and spent his time weight-lifting, target-shooting, watching 
television, and spending time with friends. Although he had 
been employed beginning in November 1966 as a "floor boy" 
with a clothing company, he had been suspended from that job 
due to a "lay off" during a slow season. He was also "laid 
off" from another job with an apparel company; and quit from 
another job.  In the hospital summary report for this period, 
it was noted that the Veteran's disorder was in "partial 
remission" and that he was competent. 

During a June 1968 VA examination, the Veteran was noted to 
have then been employed by the "C&J Asphalt Company" since 
April 1968.  He reported that he was single, and that he read 
books and engaged in recreational weightlifting with friends.  
He also reported that he watched television, and that he had 
no conflict with civilian authorities. On clinical 
evaluation, the examiner noted that the Veteran attempted to 
cooperate but that he did not look at the examiner. The 
examiner further observed that:

"[N]o adequate mental content can be obtained 
because he does not reply to many of the question 
and his replies are extremely vague and 
uninformative. From time to time he will smile in a 
silly manner for no reason. Attention is poor. He 
is oriented. Memory and basic intelligence appear 
within normal limits. When he does reply he is 
coherent and relevant. He explains 'I get tense or 
excited. I am easily upset when something comes 
up.'"

The examiner further observed that while the Veteran denied 
having hallucinations, it was "possible" that the Veteran 
was then hallucinating, from the way in which he was detached 
and that he was looking about the room. He was also noted to 
have expressed various "paranoid trends" vaguely, and 
appeared to be "more or less indifferent to his 
surroundings.  His general reasoning and judgment showed 
impairment, and was preoccupied in the then-past with 
suicidal ideas."  The examiner further observed that during 
the interview, the Veteran did not appear to be actively 
homicidal or suicidal.  Indeed, to the extent that the 
examiner noted the possibility of the Veteran experiencing 
hallucinations, such is the only observation, and 
hallucinations have not otherwise been noted. 

In a June 1996 application for non-service-connected pension 
benefits, as well as in other evidence developed 
contemporaneously, it was noted that the Veteran had been 
employed working in a bindery until 1995 when he injured his 
hand from a home-related accident. He reported in his pension 
application that within the previous 12 months, he had not 
lost any work from illness. In a Financial Status Report 
submitted by the Veteran in October 1998, it was noted that 
he had been employed as a bindery worker from March 1987 to 
February 1995. While the Veteran also reported having several 
bank accounts and credit cards, none were listed with past 
due balances. 

During an August 1996 VA examination, his psychiatric and 
personality systems (with regard to "behavior, 
comprehension, coherence of response, emotional reaction, 
orientation, memory, signs of tension and response to social 
and industrial capacity) were described as "negative." He 
was also found to be "competent for financial affairs."  

The Veteran underwent a VA psychiatric examination in August 
1998. The Veteran related the substance of his in-service 
psychiatric symptoms, but stated that after his 1967 VA 
hospitalization, he had no further treatment and was "doing 
fairly well."  He stated that when he reached the age of 33 
(i.e., approximately in September 1979 or approximately 13 
years after service), he reported that he had "matured." As 
to employment, he reported that he had held various jobs, but 
that his predominant jobs were from 1969 to 1974 and from 
1987 to 1995, until he was disabled by the at-home accident. 

The Veteran stated that he had "always" been depressed, but 
especially so after he became disabled in 1995. However, he 
then reported he had no anxiety, and no sleep or appetite 
problems. He stated that he had no friends, and that he 
continued to be an "isolated guy." He reported financial 
concerns, and no prior severe drug or alcohol use, nor any 
suicidal or homicidal tendencies. 

On mental status evaluation, he was noted to be friendly and 
cooperative and was properly dressed.  He was also noted to 
be "calm and responsive," and spontaneous in 
communications. His speech was relevant and coherent, and 
there was no loosening of associations, hallucinations, or 
systematized delusions.  Although he claimed to be 
"depressed most of his life," the examiner noted that he 
did not exhibit much severe depression during the 
examination. 

Significantly, the examiner observed that the Veteran's 
limitation to getting a job is "mostly due to physical 
disability," and that the Veteran had insight into all of 
his problems.  The Veteran's GAF score was 75, and he was 
considered competent, although his social impairment was 
"moderate to severe." His impairment from having a job from 
a psychiatric point of view was considered "mild."

In support of the Veteran's contention that his psychiatric 
disorder has caused him to be totally disabled since service 
discharge in 1966, is a December 2005 opinion, prepared and 
submitted by A. C. P., M. D.  Dr. A. C. P. indicated that he 
had prepared his report at the request of the Veteran's 
attorney, who had requested an opinion regarding the 
Veteran's psychiatric condition, employability and current 
mental status.  After a review of the medical records and a 
mental status evaluation of the Veteran, which was positive 
for a somewhat-constricted affect, paranoid thoughts and 
feelings, occasional auditory hallucinations, and fair 
insight and judgment, Dr. A. C. P. concluded:  

"Based on the review of records and the 
psychiatric interview, it is my opinion, with a 
reasonable degree of medical certainty, that this 
patient is suffering from schizophrenia-chronic 
paranoid type in partial remission and schizoid 
personality disorder.  Onset of problems appeared 
right around his discharge from the Army in August 
of 1966.  At that time, he exhibited bizarre and 
unusual behaviors.  Clearly, it got worse during 
his first inpatient psychiatric hospitalization of 
August 17, 1967.  Since then, the patient has 
continued to remain symptomatic in spite of ongoing 
treatment.  He has improved from his acute 
condition, however, he continued to have a problem 
with paranoia, hallucinations, and significant 
difficulty in dealing with employment and 
interactions with the public.  In my opinion, he 
seems totally disabled secondary to his psychiatric 
condition, in addition to his medical condition, 
since the diagnosis  of schizophrenia.  Id.  

As an initial matter, Dr. A C. P's December 2005 opinion is 
contradicted by the facts of record, because as reported 
above, after service discharge in 1966, the Veteran 
maintained several jobs, which were terminated for reasons 
other than his psychiatric disability (e.g., he was laid off, 
quit, and, eventually, became disabled due to an un-related 
physical disability).  Indeed, in a May 1996 decision, the 
Social Security Administration determined that effective 
February 6, 1995, the Veteran became too disabled to work as 
a result of a primary diagnosis of "LEFT HAND INJURY."  
(See, May 1996 Social Security Disability Determination).  
This finding is supported by the Veteran's own admission that 
his predominant jobs were from 1969 to 1974 and from 1987 to 
1995, until he was disabled by an at-home accident.  (see, 
August 1998 VA examination report).  

At that time, the Veteran made no reference to being disabled 
as a result of his psychiatric condition.  He stated that his 
ability to maintain longstanding employment as a bindery 
worker from 1987 to 1995 was because he had matured at the 
age of 33 (i.e., approximately September 1979).  Id.  In 
addition, on Form SSA-3441-F6, Reconsideration Disability 
Report, the Veteran unequivocally indicated that from 
February 6, 1995, he had been unable to work as a binder 
because of an un-related physical disability (e.g., 
amputation of a left-hand finger), as opposed to his 
psychiatric disorder.   

It is well-settled law that the explicit or implicit opinion 
of the physician that the appellant is truthful is not 
necessarily probative as to the facts of the account.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Moreover, 
while a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant); see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); (where a 
veteran with service-connected PTSD sought service connection 
for the residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well- 
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386).

While it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran, a claimant's report must be examined in light 
of the evidence of record.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (holding that it is error to reject a 
medical opinion solely on the basis that the medical opinion 
was based on a history given by the veteran).

For the reasons cited above, the Board finds Dr. A. C. P.'s 
December 2005 opinion unsupported by the factual evidence of 
record.  His medical opinion to the effect that the Veteran 
has been employable due to his service-connected psychiatric 
disorder since he was discharged from service, is of 
diminished probative value.  The explicit or implicit opinion 
of the physician that the veteran is truthful is not 
necessarily probative as to the facts of the account.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The record does not support an assignment of a rating in 
excess of 10 percent for  the service-connected acquired 
psychiatric disability for the period from August 5, 1966 to 
August 15, 1967.  38 C.F.R. § 4.132, Diagnostic Code 9205.  
The benefit-of-the doubt doctrine is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's initial evaluation claim for the period in 
question.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).

The Board further finds that an initial evaluation in excess 
of 50 percent for the service-connected acquired psychiatric 
disability is not warranted for the period from November 1, 
1967 to the present under either the previous applicable or 
revised rating criteria.  

As to the previously applicable criteria, the medical 
evidence of record does not show severe social and industrial 
impairment as a result of the service-connected acquired 
psychiatric disability-criteria necessary to establish an 
initial 70 percent evaluation for the period from November 1, 
1967 to the present.  The Veteran's service-connected 
acquired psychiatric disability has been shown to have 
caused, at most, moderate to severe social impairment for the 
period in question.  The August 1998 VA examination report, 
in conjunction with the evidence outlined and discussed in 
the analysis above, clearly reflects the Veteran's inability 
to obtain employment was the result of a non-service-
connected physical disability, as opposed to his service-
connected acquired psychiatric disorder.  An August 1998 VA 
examiner concluded that the service-connected acquired 
psychiatric disorder had caused only mild (italics added for 
emphasis) industrial impairment.  Id.  

The August 1998 VA examiner's conclusion that the service-
connected acquired psychiatric disorder had only caused mild 
(italics added for emphasis) industrial impairment in the 
Veteran is supported by a September 2007 VA examination 
report.  The September 2007 VA examiner specifically 
concluded, after a mental status evaluation and psychological 
testing of the Veteran, that his overall level of impairment, 
industrial and otherwise, was in the mild to moderate 
(italics added for emphasis) range of severity.  (See, 
September 2007 VA psychiatric examination report).  

The August 1998 and September 2007 VA examiner's conclusions 
are consistent with their assignment of Global Assessment of 
Functioning Scores (GAF) scores of 75 and 60, respectively.  
These GAF scores are reflective of, at the most severe, 
moderate symptoms (e.g., flat effect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupation, or school functioning, e.g., few friends, 
conflicts with peers or co-workers) as a result of the 
Veteran's service-connected psychiatric disability.  
"Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

Viewing all of the foregoing, the Board finds that the 
Veteran's symptomatology associated with his service-
connected acquired psychiatric disorder most closely 
correlates to a finding of considerable social and industrial 
impairment, as opposed to severe social and industrial 
impairment--criteria necessary for an initial 70 percent 
rating under the previously applicable rating criteria for 
Diagnostic Code 9205.

Turning to the revised criteria, the Board finds that an 
initial 70 percent rating for the service-connected acquired 
psychiatric disability is not warranted for the period from 
November 1, 1967 to the present.  The symptoms listed for a 
70 percent evaluation include suicidal ideation, obsessional 
rituals which interfere with routine activities, near-
continuous panic or depression, and impaired impulse control.  
Here, VA outpatient treatment records, dating from October 
1999 to November 2001, and a March 2005 VA examination report 
undebately  show that the Veteran was without any gross 
psychiatric symptomatology, except that he was mildly 
depressed, was mistrustful, demonstrated some paranoid 
ideations (February and May 2000), was mildly anxious (May 
2001), exhibited minor chronic social anxiety/schizoid 
patterns and anhendonia (November 2001) and was slightly 
anxious (March 2005 VA examination report).  (Italics added 
for emphasis).  While the Veteran reported having suicidal 
ideation, it was never associated with any intent or plan of 
action.  

A September 2007 VA mental status evaluation of the Veteran 
was negative for any impairment of thought processes, 
suicidal ideation, ritualistic behavior, inability to 
maintain personal hygiene, and illogical, obscure or 
irrelevant speech--criteria necessary for a 70 percent 
evaluation under the revised criteria.  Conversely, that same 
examination report was positive for persecutory delusions 
surrounding law enforcement, and auditory and visual 
hallucinations, criteria that would warrant an assignment of 
a 100 percent rating.  

The Veteran's report of, and the September 2007 VA examiner's 
finding that he had active delusions and hallucinations is 
contradicted by voluminous VA outpatient and examination 
reports of record which uniformly show that the Veteran had 
specifically denied having any auditory and/or visual 
hallucinations.  (See, VA outpatient reports, dated in 
February and September 2006). In fact, the September 2007 VA 
psychologist commented that the Veteran had reported 
"apparent contradictions in areas of auditory and visual 
hallucinations."  The VA psychologist specifically indicated 
that when the Veteran was tested on these contradictions, he 
remained passive and evasive.  (See, September 2007 VA 
examination report).  

In conclusion, the September 2007 VA psychologist found the 
Veteran's  impairment as a result of his service-connected 
acquired psychiatric disorder to have been in the mild to 
moderate range (italics added for emphasis).  The VA 
psychologist determined that there did not appear to be any 
significant change in the Veteran's mental health since his 
last examination (e.g., March 2005).  The Veteran was 
assigned a GAF score of 60, a score that is representative of 
moderate symptoms, or moderate (italics added) difficulty in 
social or occupational functioning.  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).

The preponderance of the evidence is against a finding that  
the Veteran's acquired psychiatric disorder has manifested 
itself to the  degree of social and occupational impairment 
contemplated by a 70 percent evaluation under the "revised" 
rating criteria, effective November 7, 1996.  The evidence 
clearly shows that the Veteran's predominant disability 
involves non-service-connected musculoskeletal disorders. 

As neither the previous or revised set of criteria for an 
initial evaluation in excess of 50 percent for the service-
connected acquired psychiatric disability have been met for 
the period from November 1, 1967 to the present, the 
preponderance of the evidence is against the claim and it is 
denied.  The benefit-of-the doubt doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's initial evaluation claim for the period 
from November 1, 1967 to the present.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).


IV.  Conclusion

The Veteran contends that his service-connected acquired 
psychiatric disorder warrants an initial 100 percent 
disability rating for the entire appeal period.  However, the 
clinical findings do not support the Veteran's contentions, 
and the Board must apply the provisions of VA's Rating 
Schedule.  Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994).

The Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, shows that the service-
connected acquired psychiatric disability is properly 
evaluated at the currently assigned 10 and 50 percent rates 
for the periods in question.  It does not support assigning 
different percentage disability ratings during the periods in 
question.

V.  Extraschedular Consideration

The Board has also considered whether the issues on appeal 
should be referred to the Director of the Compensation and 
Pension Services for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2008).

The Board finds nothing in the record that may be termed 
exceptional or unusual so as to warrant an extraschedular 
rating.  Therefore, the RO's determination not to refer this 
case for extra-schedular consideration was appropriate.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's initial evaluation 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






ORDER

As a substantive appeal with an August 2007 rating decision 
denying the claim of entitlement to a total disability rating 
based on individual unemployability was not timely filed, the 
appeal is dismissed.

An initial disability rating in excess of 10 percent for an 
acquired psychiatric disability from August 5, 1966 to August 
15, 1967 is denied. 

An initial rating in excess of 50 percent for an acquired 
psychiatric disability from November 1, 1967 to the present 
is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


